Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Arment on August 3, 2022.
The application has been amended as follows: 
IN THE CLAIMS
1. (Currently Amended) A method comprising:
            in a transferring device of a contact center:
monitoring a communication session between an agent device used by an agent of the contact center and a user device used by a user, wherein the communication session comprises a plurality of communications;
receiving a communication of the plurality of communications from the user device during the communication session;
upon determining that a first amount of time taken for the agent device to provide a response to the communication is greater than a threshold amount of time, automatically transferring the communication session from the agent device to an automated system of the contact center.

6. (Currently Amended) A system comprising: one or more computer readable storage media; a processor operatively coupled with the one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media that, when read and executed by the processor, direct the processor to: 
monitor a communication session between an agent device used by an agent of a contact center and a user device used by a user, wherein the communication session comprises a plurality of communications;
receive a communication of the plurality of communications from the user device during the communication session; 
upon determining that a first amount of time taken for the agent device to provide a response to the communication is greater than a threshold amount of time, automatically transfer the communication session from the agent device to an automated system of the contact center.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 and its dependents are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitations of:
“in a transferring device of a contact center… upon determining that a first amount of time taken for the agent device to provide a response to the communication is greater than a threshold amount of time, automatically transferring the communication session from the agent device to an automated system of the contact center” in combination with all other limitations in the claims as defined by Applicant.
The closes prior art discloses an automated system such as a chatbot joining the communication and assisting the human agent when it is determined that the agent requires assistance. However, the prior art does not specify transferring the communication as a result of the agent response time exceeding a threshold.
	The claims are additionally allowable as presented by Applicant’s arguments and remarks filed on 04/20/2022.8 Claim 6, its corresponding dependent claims recite similar limitations and are allowable for the same reasons discussed with respect to claim 1.
	Claims 11, 16 and their corresponding dependent claims similarly recite upon a condition being met, the communication session is automatically transferred from the agent device to the automated system. Therefore claims 11, 16 and their corresponding dependent claims are allowable for the same reasons discussed with respect to claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491. The examiner can normally be reached Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIRAPON INTAVONG/Examiner, Art Unit 2652   



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652